DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a housing comprising: a box-shaped main body portion accommodating an electronic circuit substrate and including an opening portion; a window portion different from the opening portion, the window portion being opposed to the jumper and being open at a main body portion; and a surge protection circuit provided at the electronic circuit substrate and configured to discharge surge voltage applied to the electronic circuit substrate, wherein: the jumper is connected between the surge protection circuit and an earth so as to be able to disconnect the surge protection circuit and the earth from each other; and in a withstand voltage test of the electronic circuit substrate, the jumper is detached from between the surge protection circuit and the earth. None of the reference art of record discloses or renders obvious such a combination.
Regarding claims 2-5, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/S. S/
Examiner, Art Unit 2841


	
	/HUNG S. BUI/           Acting Patent Examiner, 2841/2800
	02/26/2022